Title: John Bondfield to the Commissioners, 13 June 1778
From: Bondfield, John
To: First Joint Commission at Paris,Adams, John


     
      Honble. Sirs
      Bordeaux 13 June 1778
     
     I took the liberty to draw on your honors as the most assured means to obtain a certainty of my letters in course getting to your hands. I am much obliged for the punctual honor you have paid to my drafts. I have to ask your excuse for not more particularly explaining the cause of the price of fresh Beef. The Pound of that article at Bordeaux is forty Ounces, during Lent which reignd all the time the ship consumed fresh Provision, One Butcher Farms the supplies for the Town, pays very heavy for the exclusive privaledge which of course falls on the consumer. That as well as every other article I took due attention to obtain on the lowest terms and that by the most surest of means paying Cash for every Article in this as in every other circumstance that may be committed to my care of a strickt adherence to my duty permit me to assure you. The Frigate put to Sea the 7th Instant in Company with two french Frigates and several Merchant Men Bound for the United States. They were met off Isl Dieu by a vessel arrived two days past. I am with due Respect your honors Most Obedient Humble Servant
     
      John Bondfield
     
    